DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara (JP 2002-310954) in view of Randolph et al. (EP 3037862; hereinafter Randolph). 

Regarding claim 1, Kuwabara discloses a non-destructive inspection method (par. 16: for a transmitted X-ray image, an optical image, and an SEM image) for inspecting an object to be inspected (S) using a plurality of different types of non-destructive inspection means (par. 16: for a transmitted X-ray image, an optical image, and an SEM image), the method comprising: fixedly forming common marks (markers C) that can be detected by any of the plurality of non-destructive inspection means on the object to be inspected (par. 27; positions of the images can be aligned by using marker C), wherein each of the common marks comprises a positions reference (pars. 27-28) and information (i.e., shape) other than the positional references is recorded in the marks; detecting the object to be inspected including the marks 
However, Kuwabara fails to disclose reading the information other than the positional reference.  
Randolph teaches reading the information other than the positional reference (par. 19: locations and shapes of the fiducials can be compared). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kuwabara with the teaching of Randolph in the field of fiducials, since one would have been motivated to make such a modification for superior correlation (Randolph: par. 19).

Regarding claim 8, Randolph teaches wherein the information other than the positional reference is information related to an individual identification (par. 19). 

Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zinreich et al. (US 5368030; hereinafter Zinreich) in view of Randolph and Zagorchev et al. (US 2010/0266220; hereinafter Zagorchev).

Regarding claim 1, Zinreich discloses a non-destructive inspection method (abstract: different methods including X-ray, CT, PET, and MRI) for inspecting an object to be inspected (patient) using a plurality of different types of non-destructive inspection means (abstract: different methods including X-ray, CT, PET, and MRI), the method comprising: fixedly forming common marks (10) that can be detected by any of the plurality of non-destructive inspection means (col. 3:63-67) on the object to be inspected 
However, Zinreich fails to disclose reading the information other than the positional reference and comparing the detection results.  
Randolph teaches reading the information other than the positional reference (par. 19). Zagorchev teaches comparing the detection results (par. 37).  
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zinreich with the teaching of Randolph in the field of fiducials, since one would have been motivated to make such a modification for superior correlation (Randolph: par. 19).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zinreich with the teaching of Zagorchev, since one would have been motivated to make such a modification for better alignment (Zagorchev: par. 37).
	
Regarding claim 4, Zinreich discloses wherein any two or more of X-ray radiographing means, magnetic field distribution measuring means, thermography radiographing means and hardness measuring means are included in the plurality of different types of non-destructive inspection means (abstract: different methods including X-ray, CT, PET, and MRI). 

Regarding claim 8, Randolph teaches wherein the information other than the positional reference is the information related to an individual identification (par. 19). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zinreich, Randolph, and Zagorchev as applied to claim 1 above, and further in view of Suzuki et al. (US 2016/0374633; hereinafter Suzuki).
Zinreich as modified above suggests claim 1. 
However, Zinreich fails to disclose wherein peculiar parts are identified based on the detection results by one of the plurality of non-destructive inspection means and the peculiar parts are then detected intensively by the other non-destructive inspection means. 
Suzuki teaches wherein peculiar parts are identified based on the detection results by one of the plurality of non-destructive inspection means (par. 69) and the peculiar parts are then detected intensively by the other non-destructive inspection means (pars. 9 and 42). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zinreich with the teaching of Suzuki, since one would have been motivated to make such a modification for better image quality (Suzuki: par. 13).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zinreich, Randolph, and Zagorchev as applied to claim 1 above, and further in view of Sato et al. (US 2010/0260315; hereinafter Sato).
Zinreich as modified above suggests claim 1. Zinreich further discloses wherein the plurality of different types of non-destructive inspection means comprise the X-ray radiographing means (abstract: different methods including X-ray, CT, PET, and MRI). 
However, Zinreich fails to disclose an X-ray Talbot radiographing apparatus. 

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zinreich with the teaching of Sato, since these radiographing apparatuses were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for reducing radiation exposure with high-contrast imaging (Sato: par. 4). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zinreich, Randolph, and Zagorchev as applied to claim 4 above, and further in view of Harmer et al. (US 2019/0029560; hereinafter Harmer).

Regarding claim 6, Zinreich as modified above suggests claim 4. Zinreich further discloses wherein the plurality of different types of non-destructive inspection means comprise the magnetic field distribution measuring means (abstract: different methods including X-ray, CT, PET, and MRI), and raw materials constituting the marks comprise a substance detectable by MRI (10). 
However, Zinreich fails to disclose a magnetic substance. 
Harmer teaches a magnetic substance (title and claim 14). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zinreich with the teaching of Harmer, since these marker materials were art-recognized equivalents at the time the invention was made for their use as markers, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for smaller components (Harmer: abstract; with magnetic nanoparticles).  

Regarding claim 7, Zinreich discloses wherein the plurality of different types of non-destructive inspection means comprise the X-ray radiographing means and the magnetic field distribution measuring means (abstract: different methods including X-ray, CT, PET, and MRI), and raw materials constituting the 

Response to Arguments
Applicant's arguments filed January 21, 2022, have been fully considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884